Judgment reversed on the law and facts, with costs to the appellants, and judgment granted in favor of the appellants dismissing plaintiffs’ complaint, with costs to the appellants. The 20th, 21st, 23d, 24th, 27th, 28th, 29th, 30th, 31st, 32d, 33d, 34th, 35th and 36th findings of fact, and all findings of fact contained in the conclusions of law to the effect that said Viola J. Purcell by fraud, misrepresentation or mistake induced plaintiffs to execute the quitclaim deed in question, are reversed. The court hereby makes a new finding of fact that Viola J. Purcell was guilty of no fraud or misrepresentation inducing the signing of said deed in question by the plaintiffs and that they were not induced to execute the same by any misrepresentation, fraud or mistake, and said deed is valid. Opinion *930by Rhodes, J. (which is not to be published because not of general interest). Hill, P. J., Crapser, Bliss and Heffernan, JJ., concur.